 



EXHIBIT 10.22








LEASE





     
Premises:
  Portion of property commonly known as
Glen Oak Plaza
1441 Waukegan Road
Glenview, Illinois 60025    
Owner:
  Devon Bank, not personally but solely as Trustee under Trust No. 2750 dated
April 22, 1976    
Tenant:
  Midwest Bank and Trust Company, an Illinois corporation

 



--------------------------------------------------------------------------------



 





Table of Contents

     

ARTICLE I GRANT AND TERM

          SECTION 1.01. Leased Premises
          SECTION 1.02. Use of Additional Areas
          SECTION 1.03. Commencement of Term
          SECTION 1.04. Length of Term
          SECTION 1.05. Conditions Precedent, Approvals and Termination


7.01 ARTICLE II RENT

          SECTION 2.01. Minimum Rent
          SECTION 2.02. Real Estate Taxes


ARTICLE III CONSTRUCTION OF LEASED PREMISES

          SECTION 3.01. Changes and Additions to Building

ARTICLE IV CONDUCT OF BUSINESS BY TENANT

          SECTION 4.01. Use of Premises

ARTICLE V PARKING AND COMMON USE AREAS AND FACILITIES

          SECTION 5.01. Control of Common Areas by Owner

ARTICLE VI COST OF MAINTENANCE OF COMMON AREAS

          SECTION 6.01. Tenant to Bear Pro Rata Share of Expense

ARTICLE VII SIGNS, AWNINGS, CANOPIES, FIXTURES, ALTERATIONS

          SECTION 7.01. Installation by Tenant
          SECTION 7.02. Removal and Insurance by Tenant
          SECTION 7.03. Tenant Shall Discharge All Liens
          SECTION 7.04. Signs, Awnings and Canopies


ARTICLE VIII MAINTENANCE OF LEASED PREMISES

          SECTION 8.01. Maintenance by Tenant
          SECTION 8.02. Maintenance by Owner
          SECTION 8.03. Surrender of Leased Premises


          SECTION 8.04. Rules and Regulations

ARTICLE IX INSURANCE AND INDEMNITY

          SECTION 9.01. Liability Insurance
          SECTION 9.02. Increase in Fire Insurance Premium
          SECTION 9.03. Indemnification of Owner

 



--------------------------------------------------------------------------------



 



ARTICLE X SUBORDINATION AND ATTORNMENT

ARTICLE XI ASSIGNMENT AND SUBLETTING

          SECTION 11.01. Consent Required
          SECTION 11.02. Assignment and Subletting Without Consent

ARTICLE XII WASTE, GOVERNMENTAL REGULATIONS

          SECTION 12.01. Waste or Nuisance
          SECTION 12.02. Compliance With Laws
          SECTION 12.03. Environment

ARTICLE XIII ADVERTISING

          SECTION 13.01. Solicitation of Business

ARTICLE XIV DESTRUCTION OF LEASED PREMISES

          SECTION 14.01. Total or Partial Destruction
          SECTION 14.02. Partial Destruction of Shopping Center

ARTICLE XV EMINENT DOMAIN

          SECTION 15.01. Total Condemnation
          SECTION 15.02. Total Parking Area
          SECTION 15.03. Partial Condemnation
          SECTION 15.04. Partial Condemnation in Parking Area
          SECTION 15.05. Owner’s Damages
          SECTION 15.06. Tenant’s Damages

ARTICLE XVI DEFAULT OF THE TENANT

          SECTION 16.01. Right to Re-enter
          SECTION 16.02. Right to Relet
          SECTION 16.03 Legal Expenses

ARTICLE XVII ACCESS BY OWNER

          SECTION 17.01. Right of Entry
          SECTION 17.02. Excavation

ARTICLE XVIII TENANT’S PROPERTY

          SECTION 18.01. Taxes on Leasehold
          SECTION 18.02. Loss and Damage
          SECTION 18.03 Notice by Tenant

ii



--------------------------------------------------------------------------------



 



ARTICLE XIX HOLDING OVER, SUCCESSORS

          SECTION 19.01. Holding Over
          SECTION 19.02. Successors

ARTICLE XX QUIET ENJOYMENT

          SECTION 20.01. Owner’s Covenant

ARTICLE XXI LIABILITY OF OWNER

ARTICLE XXII WAIVER OF SUBROGATION RIGHTS

ARTICLE XXIII NOTICE TO LENDER

ARTICLE XXIV HAZARDOUS WASTE

ARTICLE XXV MISCELLANEOUS

          SECTION 25.01. Waiver
          SECTION 25.02. Accord and Satisfaction
          SECTION 25.03. Entire Agreement
          SECTION 25.04. No Partnership
          SECTION 25.05. Force Majeure
          SECTION 25.06. Captions and Section Numbers
          SECTION 25.07. Tenant Defined, Use of Pronoun
          SECTION 25.08. Broker’s Commission
          SECTION 25.09. Partial Invalidity
          SECTION 25.10. Recording

ARTICLE XXVI NOTICE

ARTICLE XXVII OPTIONS FOR ADDITIONAL PERIODS

          SECTION 27.1. Options to Renew – Extended Terms

ARTICLE XXVIII EXCULPATORY CLAUSE

          SECTION 28.1. Owner’s Exculpatory Clause

Exhibit A — Depiction of Shopping Center and Leased Premises

Exhibit X — Legal Description of Shopping Center

iii



--------------------------------------------------------------------------------



 



     THIS INDENTURE OF LEASE (herein called “lease”), made as of the 28th day of
August, 2002, by Devon Bank, not personally but solely as Trustee under Trust
Number 2750 dated April 22, 1976, c/o Glen Oak Plaza, 1411A Waukegan Road,
Glenview, Illinois 60025 herein called “Owner,” and Midwest Bank and Trust
Company, an Illinois Corporation, 501 West North Avenue, Melrose Park, Illinois
60160 herein called “Tenant.”

W I T N E S S E T H

ARTICLE I

GRANT AND TERM

SECTION 1.01. Leased Premises.

     In consideration of the rents, covenants and agreements hereinafter
reserved and contained on the part of Owner and Tenant to be observed and
performed, Owner demises and leases to Tenant, and Tenant rents from Owner,
those certain leased premises (as hereinafter defined), located on a portion of
property commonly known as Glen Oak Plaza at 1441 Waukegan Road, Village of
Glenview 60025, Cook County, State of Illinois and legally described on Exhibit
X attached hereto (herein called the “Shopping Center”), which leased premises
(as hereinafter defined) consists of an existing building containing an area of
approximately 1285 square feet and drive-through facilities of approximately
2415 square feet, a total of 3700 square feet (said building and said
drive-through facilities herein collectively called the “leased premises”) known
as 1441 Waukegan Road, Glenview, Illinois, 60025. The Shopping Center and leased
premises thereon are depicted on Exhibit A.

SECTION 1.02. Use of Additional Areas.

     The use and occupation by Tenant of the leased premises shall include the
use in common with others entitled thereto of the common areas, service roads,
loading facilities, sidewalks and customer car parking areas, and other
facilities as may be designated from time to time by Owner, subject however to
the terms and conditions of this lease and to reasonable rules and regulations
for the use thereof as prescribed from time to time by Owner.

     Tenant shall expand or rebuild the existing building to approximately 2,500
square feet within the footprint of the existing building and drive-through
facilities on or before July 1, 2003 (the existing building as expanded or
rebuilt is herein called “Building”). All building specifications and plans for
such expansion or rebuilding of the existing building are subject to Owner’s
approval, which shall not be unreasonably withheld. Except as in this lease
otherwise provided, Tenant shall be responsible for all repairs and maintenance
of the leased premises during the term of this lease.

- 1 -



--------------------------------------------------------------------------------



 



SECTION 1.03. Commencement of Term.

     The term of this lease, and Tenant’s obligation to pay rent, shall commence
January 1, 2003 (the “commencement date”). Commencing on the date this lease is
signed by Tenant and Owner, Tenant shall have the right to enter the leased
premises to perform its construction work as contemplated.

SECTION 1.04. Length of Term.

     The term of this lease shall be for ten years.

SECTION 1.05. Conditions Precedent, Approvals and Termination.

     The parties acknowledge that Tenant intends to use the leased premises for
a financial institution with drive-through banking capabilities (herein referred
to as “Intended Use”).

     Notwithstanding anything in this lease to the contrary, the obligation of
Tenant pursuant to the terms of this lease is subject to Tenant satisfying each
of the following within one hundred twenty (120) days after the full execution
and delivery of this lease: (1) obtaining from the Village of Glenview, Illinois
(herein referred to as “Village”), all necessary variations, site plan
approvals, sign approvals and/or governmental approvals satisfactory to Tenant
which will permit development of the leased premises in accordance with Tenant’s
Intended Use; (2) obtaining or satisfying itself that it can obtain building
permits, approvals, certificates and other authorizations from and agreements
with such municipal and other public agencies and authorities as may, in
Tenant’s judgment, be necessary or appropriate for the Intended Use of the
leased premises; and (3) obtaining any and all approvals in writing from the
Office of Banks and Real Estate of the State of Illinois so that Tenant may use
the leased premises for Tenant’s Intended Use. All of the foregoing are
hereinafter referred to as the “Approvals.” Owner agrees to cooperate with and
assist Tenant in obtaining such Approvals to permit Tenant’s Intended Use of the
leased premises, but nothing in this Section shall require Owner to expend any
funds or appear before any boards or commissions or at any hearings. Owner, upon
request, shall execute applications, petitions and such other instruments as
Tenant may reasonably request in connection with the Approvals. Tenant agrees to
use reasonable efforts to cause the conditions set forth herein to be satisfied
and to perform all actions hereunder diligently and in good faith.

     If Tenant, in its sole reasonable discretion, determines that it will be
unable to satisfy any of the Approvals set forth above within said 120-day
period, Tenant may, at its option, by notice given to Owner prior to expiration
of said 120-day period, extend the said period for an additional sixty (60)
days. Extension of any of the above time periods for satisfaction of the
applicable Approvals shall not be deemed a waiver of Tenant’s right to terminate
this lease as a result of Tenant’s ultimate failure to satisfy any of said
Approvals. If Tenant, in its sole discretion, determines that it will be unable
to satisfy any of the Approvals within the specified applicable time period
(including any extension thereof as provided in the preceding sentence), Tenant
may, at its option, elect to terminate this lease by notice given to Owner (as
it may be so extended), and thereafter neither Owner nor Tenant shall have any
further rights or obligations hereunder. Such a termination notice shall specify
and explain which of the Approvals could not be satisfied.

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE II

RENT

SECTION 2.01. Minimum Rent.

     The fixed rent during the term of this lease shall be payable by Tenant in
equal monthly installments, on or before the first day of each month in advance,
at the office of Owner or at such other place designated in writing by Owner,
without any prior demand therefore, and without any deduction or set-off
whatsoever, and shall be as follows:

     1/1/03 through the date prior to the day Tenant commences business at the
leased premises: $3,500 per month, but if Tenant commences business on a date
other than the first of a month, then the monthly rent for the month in which
Tenant commences business shall be equitably prorated on a per diem basis.

     From the date Tenant commences business at the leased premises through
12/31/07: $5,583 per month, but if Tenant commences business on a date other
than the first of a month, then the monthly rent for the month in which Tenant
commences business shall be equitably prorated on a per diem basis.

     1/1/08 through 12/31/12: $6,000 per month

SECTION 2.02. Real Estate Taxes.

     Owner will pay in the first instance all real property taxes which may be
levied or assessed by any lawful authority against the land and improvements in
the Shopping Center. Tenant shall pay as additional rent the pro rata share of
such taxes, determined in the same manner as the cost of maintenance of common
areas (Section 6.01). The tax year of any lawful authority commencing during any
lease year shall be deemed to correspond to such lease year. Tenant shall pay
$1,000 per month on account for said taxes and for common area maintenance. At
the end of each calendar year, Owner shall send a statement for the actual
amount due and any balance owed in excess of the amounts previously paid by
Tenant shall be paid within twenty (20) days thereafter. In the event Tenant has
overpaid, Owner shall refund said excess to Tenant. A tax bill submitted by
Owner to Tenant shall be sufficient evidence of the amount of taxes assessed or
levied against the land and improvements in the Shopping Center. Taxes shall not
include late fees or penalties. Credits shall be given to Tenant for Tenant’s
proportionate share of any refunds later received by Owner.

ARTICLE III

CONSTRUCTION OF LEASED PREMISES

SECTION 3.01. Changes and Additions to Building.

     Owner hereby reserves the right at any time to make alterations or
additions to the buildings in the Shopping Center (other than the Building) and
to build adjoining the same. Owner also

- 3 -



--------------------------------------------------------------------------------



 



reserves the right to construct other buildings or improvements in the Shopping
Center from time to time and to make alterations thereof or additions thereto
and to build additional stories on any such building or buildings and to build
adjoining same. Owner shall not make changes which will (i) change the location
or configuration of the leased premises, (ii) disrupt Tenant’s business,
(iii) materially restrict public visibility of the leased premises, (iv) affect
the proximity of the leased premises to parking areas, (v) limit access or
egress to the leased premises, or (vi) reduce the ratio of parking spaces within
the Shopping Center.

ARTICLE IV

CONDUCT OF BUSINESS BY TENANT

SECTION 4.01. Use of Premises.

     Tenant shall use the leased premises solely for the purpose of conducting
the business of a financial institution with drive-through banking capabilities
and such ancillary businesses as are usual and customary in the operation of a
financial institution.

     Tenant will not use or permit, or suffer the use of, the leased premises
for any other business or purpose.

ARTICLE V

PARKING AND COMMON USE AREAS AND FACILITIES

SECTION 5.01. Control of Common Areas by Owner.

     All automobile parking areas, driveways, entrances and exits thereto, and
other facilities furnished by Owner in or near the Shopping Center, including
employee parking areas, the truck way or ways, loading docks, package pick-up
stations, pedestrian sidewalks and ramps, landscaped areas, exterior stairways,
comfort stations and other areas and improvements provided by Owner for the
general use, in common, of tenants, their officers, agents, employees and
customers, shall at all times be subject to the exclusive control and management
of Owner, and Owner shall have the right from time to time to establish, modify
and enforce reasonable rules and regulations with respect to all facilities and
areas mentioned in this Article. Owner shall have the right to construct,
maintain and operate lighting facilities on all said areas and improvements; to
police the same; from time to time, subject to Section 3.01, to change the area,
level, location and arrangement of parking areas and other facilities
hereinabove referred to; to restrict parking by tenants, their officers, agents
and employees to employee parking areas; to close all or any portion of said
areas or facilities to such extent as may, in the opinion of Owner’s counsel, be
legally sufficient to prevent a dedication thereof or the accrual of any rights
to any person or the public therein; to close temporarily all or any portion of
the parking areas or facilities; to discourage non-customer parking; and to do
and perform such other acts in and to said areas and improvements as, in the use
of good business judgment, Owner shall determine to be advisable with a view to
the improvement of the convenience and use thereof

- 4 -



--------------------------------------------------------------------------------



 



by tenants, their officers, agents, employees and customers. Owner will operate
and maintain the common facilities referred to above. Common areas shall be
maintained by Owner in a first class manner. Owner shall keep parking areas and
sidewalks well lit and free of snow, ice and debris. Owner shall also maintain
all landscaped areas and properly trim all trees. If Owner fails to do so,
Tenant shall have the right of self help and to charge the cost to Owner. Owner
shall have the full right and authority to employ all personnel and to make all
rules and regulations pertaining to and necessary for the proper operation and
maintenance of the common areas and facilities. Tenant shall utilize the parking
lot at the northeast corner of the Shopping Center with an entrance at the east
side of the leased premises to be used for all deliveries, as well as for
employees. Owner shall comply with the minimum number of parking space
requirements as determined by the Village of Glenview and shall at all times
provide not less than 5 spaces per 1000 square feet of rentable space for the
leased premises. Notwithstanding anything in this lease provided to the
contrary, Owner shall do nothing to interfere with the continual use of the
drive-through facilities.

ARTICLE VI

COST OF MAINTENANCE OF COMMON AREAS

SECTION 6.01. Tenant to Bear Pro Rata Share of Expense.

     (a) In each lease year, as defined in Section 2.02 hereof, Tenant will pay
to Owner, in addition to the fixed rent specified in Article II hereof, as
additional rent, subject to the limitation hereinafter set forth, a proportion
of the Shopping Center’s operating cost, hereinafter defined, based upon the
ratio of the square feet of the leased premises to the total square feet of all
the building space leasable in the Shopping Center, except that for the purpose
of this computation each two (2) square feet of basement or second floor space
shall be counted as one (1) square foot. Tenant’s square footage is 3700 (the
square footage of the leased premises) out of a total of 62,369 (the square
footage of the Shopping Center as calculated as aforesaid) or 5.933%.

     (b) For the purpose of this Section 6.01 the “Shopping Center’s Operating
Costs” means the total cost and expense incurred in operating and maintaining
the common facilities, hereinafter defined, actually used or available for use
by Tenant and the employees, agents, servants, customers and other invitees of
Tenant, excluding only items of expense commonly known and designated as
carrying charges, but specifically including, without limitation, gardening and
landscaping, the cost of public liability and property damage insurance,
repairs, line painting, lighting, sanitary control, removal of snow, trash,
rubbish, garbage and other refuse, including removal of dirt and rubbish on
outside areas immediately adjoining the leased premises, depreciation on
machinery and equipment used in such maintenance, and the cost of personnel to
implement such services, to direct parking, and to police the common facilities
said operating costs shall not include any capital improvements, except that it
shall include ordinary maintenance of the parking lot, including all repairs,
and resurfacing of the parking lot, refuse and garbage removal, and
extermination if Tenant pays same directly to the provider of these services.
“Shopping Center Operating Costs” shall not include: (a) costs of alterations
and decorating the premises of any tenant; (b) interest and principal payments
on mortgages or any rental payments on any ground leases; (c) leasing
commissions; (d) any cost or expenditure expenses for which Owner is reimbursed,
whether by insurance proceeds or otherwise;

- 5 -



--------------------------------------------------------------------------------



 



(e) legal expenses of negotiating leases; (f) the cost of any service furnished
to any other tenant in the Shopping Center which Owner does not make available
to Tenant; (g) any costs (including attorney’s fees) incurred by Owner due to a
violation by Owner or any tenant of any lease or other agreements related to the
Shopping Center; (h) costs associated with the operation of the business entity
constituting Owner, including general corporate overhead and administrative
expenses not directly attributable to the Shopping Center; (i) any costs, fines,
penalties, legal fees or costs of litigation incurred due to violations by
Owner, its employees, agents or contractors of any governmental rule or
authority, except to the extent incurred as a result of a change in law enacted
after the Commencement Date; (j) any expenses of bringing the Shopping Center
into compliance with the Americans with Disability Act as in effect as of the
date of the lease or any laws or regulations relating to hazardous water or
materials; (k) depreciation; (l) attorney’s fees, costs, disbursements and other
expenses incurred in connection with the negotiations or disputes with other
tenants and prospective tenants in the Shopping Center; (m) any amounts paid to
Owner or to subsidiaries or affiliates of Owner or any entity constituting Owner
for goods supplied to the Shopping Center or services in the Shopping Center to
the extent the same exceed the costs of such goods or services rendered by an
unaffiliated third party on a competitive basis including, without limitation,
management fees paid to such subsidiaries or affiliates; (n) costs for
sculptures, paintings or other art objects; and (o) any services for which
Tenant directly contracts with the local public utility. Common facilities”
means all areas, space, equipment and special services provided by Owner for the
common or joint use and benefit of the occupants of the Shopping Center, their
employees, agents, servants, customers and other invitees, including without
limitation parking areas, access roads, driveways, retaining walls, landscaped
areas, truck serviceways or tunnels, loading docks, pedestrian malls, courts,
stairs, ramps and sidewalks.

     (c) The additional rent provided to be paid in this Section 6.01 shall be
computed on the basis of periods of not less than one year commencing and ending
on such dates as may be designated by Owner, and shall be paid by Tenant within
ten (10) business days upon receipt by Tenant of bills therefor from Owner.

     (d) Changes in any particular floor area occurring during any period shall
be effective on the first day of the next succeeding period, and the amount of
any floor area in effect for the whole of any period shall be the average of the
total amounts in effect on the first day of each calendar month in such period.

ARTICLE VII

SIGNS, AWNINGS, CANOPIES, FIXTURES, ALTERATIONS

SECTION 7.01. Installation by Tenant.

     All fixtures installed by Tenant shall be new or completely reconditioned.
Tenant shall not make or cause to be made any alterations, additions or
improvements or install or cause to be installed any trade fixtures, exterior
signs, floor covering, interior or exterior lighting, plumbing fixtures, shades
or awnings or make any changes to the store front without first obtaining
Owner’s written approval and consent. Owner’s approval shall not be unreasonably
withheld or delayed.

- 6 -



--------------------------------------------------------------------------------



 



Tenant is permitted to decorate and make nonstructural changes to the leased
premises which do not affect the mechanical systems of the Building without
Owner’s consent, and such consent shall not be unreasonably withheld. Tenant
shall present to Owner plans and specifications for such work at the time
approval is sought. Tenant shall provide its own “build out.”

SECTION 7.02. Removal and Insurance by Tenant.

     All alterations, decorations, additions and improvements made by Tenant, or
made by Owner on Tenant’s behalf by agreement under this lease, shall remain the
property of Tenant for the term of the lease, or any extension or renewal
thereof. Tenant shall at all times maintain fire insurance with extended
coverage in the name of Owner and Tenant, in an amount adequate to cover the
cost of replacement of all alterations, decorations, additions or improvements
in the event of fire or extended coverage loss. Tenant shall deliver to Owner
certificates of such fire insurance policies which shall contain a clause
requiring the insurer to give Owner at least ten (10) days notice of
cancellation of such policies. Owner shall maintain customary and reasonable
fire and extended coverage on the Building and comprehensive general liability
insurance and provide to Tenant evidence of such insurance upon request. Upon
expiration of this lease, or any renewal term thereof, Tenant shall remove all
trade fixtures and equipment. Tenant may also remove its alterations,
decorations, additions and improvements and restore the leased premises to the
same condition as the leased premises were in upon completion of the
construction, wear and tear excepted and damage by unavoidable casualty
excepted; however, if Tenant fails to remove such items, then upon the
expiration of this lease, or any renewal thereof, and upon Tenant’s vacating
from the leased premises, all such alterations, decorations, additions and
improvements shall become the property of Owner.

SECTION 7.03. Tenant Shall Discharge All Liens.

     Tenant shall promptly pay all contractors and materialmen, so as to
minimize the possibility of a lien attaching to the leased premises, and should
any such lien be made or filed, Tenant shall bond against or discharge the same
within thirty (30) days after written request by Owner.

SECTION 7.04. Signs, Awnings and Canopies.

     Tenant will not place or suffer to be placed or maintained on any exterior
door, wall or window of the leased premises any sign, awning or canopy, or
advertising matter or other thing of any kind, and will not place or maintain
any decoration, lettering or advertising matter on the glass of any window or
door of the leased premises without first obtaining Owner’s written approval and
consent. Tenant further agrees to maintain such sign, awning, canopy,
decoration, lettering, advertising matter or other thing as may be approved in
good condition and repair at all times.

     Notwithstanding the foregoing, and without Owner’s written approval and
consent, but subject to approval of the Village of Glenview, Illinois, Tenant
may place and maintain the following signs on the leased premises, all similar
in size and style as the signs of Tenant at its other financial institution
facilities:

     (a) the name of Tenant on all four sides of the Building;

     (b) the name of Tenant on the Shopping Center sign situated on Waukegan
Road; and

     (c) such other signage and identification as are located and as placed at
Tenant’s other financial institution facilities.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE VIII

MAINTENANCE OF LEASED PREMISES

SECTION 8.01. Maintenance by Tenant.

     Tenant shall at all times keep the leased premises (including maintenance
of exterior entrances, all glass and show window moldings) and all partitions,
doors, fixtures, equipment and appurtenances thereof (including lighting,
heating and plumbing fixtures, and any air conditioning system to the extent
exclusively serving the leased premises) in good order, condition and repair
(including reasonably periodic painting as determined by Owner), damage by
unavoidable casualty excepted, except for utilities up to entry of the leased
premises, and all common areas, which shall be maintained by Owner. In the event
utility service is disrupted due to a failure by Owner to make any repairs which
are Owner’s responsibility and Tenant is thereby unable to use the leased
premises due to such failure, rent shall abate during such period of disruption.

SECTION 8.02. Maintenance by Owner.

     If Tenant refuses or neglects to repair properly as required hereunder and
to the reasonable satisfaction of Owner within ten (10) business days after
written demand, Owner may make such repairs without liability to Tenant for any
loss or damage that may accrue to Tenant’s merchandise, fixtures, or other
property or to Tenant’s business by reason thereof, and upon completion thereof,
Tenant shall pay as additional rent Owner’s costs for making such repairs plus
five percent for overhead, within ten (10) business days of presentation of bill
therefor. While making such repairs, Owner shall use its best efforts not to
disrupt Tenant’s business. SECTION 8.03. Surrender of Leased Premises.

     At the expiration of the tenancy hereby created, Tenant shall surrender the
leased premises in the same condition as the leased premises were in upon the
completion of construction of the Building, reasonable wear and tear excepted,
and damage by unavoidable casualty excepted to the extent that the same is
covered by Owner’s fire insurance policy with extended coverage endorsement, and
shall surrender all keys for the leased premises to Owner at the place then
fixed for the payment of rent and shall inform Owner of all combinations on
locks, safes and vaults, if any, in the leased premises. Tenant shall remove all
its trade fixtures and equipment before surrendering the leased premises as
aforesaid, and Tenant shall repair any damage to the leased premises caused
thereby. Tenant’s obligation to observe or perform this covenant shall survive
the expiration or other termination of the term of this lease.

SECTION 8.04. Rules and Regulations.

     (a) Tenant agrees as follows:

- 8 -



--------------------------------------------------------------------------------



 



               (1) All loading and unloading of goods to and from the leased
premises shall be done only at such times, in the areas, and through the
entrances designated for such purposes by Owner.

               (2) The delivery or shipping of merchandise, supplies and
fixtures to and from the leased premises shall be subject to such rules and
regulations as in the judgment of Owner are necessary for the proper operation
of the leased premises and Shopping Center.

               (3) All garbage and refuse shall be kept in the kind of container
specified by Owner, and shall be placed outside of the leased premises prepared
for collection in the manner and at the times and places specified by Owner. If
Owner shall provide or designate a service for picking up refuse and garbage,
Tenant shall use same at Tenant’s cost.

               (4) No radio or television or other similar device shall be
installed without first obtaining in each instance Owner’s consent in writing.
No aerial shall be erected on the roof or exterior walls of the leased premises,
or on the grounds, without in each instance, the written consent of Owner. Any
aerial so installed without such written consent shall be subject to removal
without notice at any time. Owner’s consent shall not be required for any aerial
or antenna required for security purposes or for intra-bank communication,
provided same is not unsightly.

               (5) No loud speakers, televisions, phonographs, radios or other
devices shall be used in a manner so as to be heard or seen outside of the
leased premises without the prior written consent of Owner.

               (6) Tenant shall keep the leased premises at a temperature
sufficiently high to prevent freezing of water in pipes and fixtures.

               (7) The outside areas immediately adjoining the leased premises
shall be kept clear and free, and Tenant shall not place or permit any
obstructions in such areas.

               (8) Tenant and Tenant’s employees shall park their cars only in
the portions of the parking area in the Shopping Center designated for that
purpose by Owner. Tenant shall furnish Owner with State automobile license
numbers assigned to Tenant’s car or cars and cars of Tenant’s employees within
five (5) days after taking possession of the leased premises and shall
thereafter notify Owner of any changes within five (5) days after such changes
occur. In the event that Tenant or its employees fail to park their cars in
designated parking areas as aforesaid, then Owner at its option shall charge
Tenant Ten ($10.00) Dollars per day per car parked in any area other than those
designated, as and for liquidated damage.

               (9) The plumbing facilities shall not be used for any other
purpose than that for which they are constructed, and no foreign substance of
any kind shall be thrown therein, and the expense of any breakage, stoppage, or
damage resulting from a violation of this provision shall be borne by Tenant,
who shall, or whose employees, agents or invitees shall have caused it.

               (10) Tenant shall use at Tenant’s cost such pest extermination
contractor as Owner may direct and at such intervals as Owner may require.

- 9 -



--------------------------------------------------------------------------------



 



               (11) Tenant shall not burn any trash or garbage or any kind in or
about the leased premises, the Shopping Center, or within one mile of the
outside property lines of the Shopping Center.

     (b) Owner reserves the right from time to time to reasonably amend or
supplement the foregoing rules and regulations, and to adopt and promulgate
additional reasonable rules and regulations applicable to the leased premises.
Notice of such rules and regulations and amendments and supplements thereto, if
any, shall be given in writing to Tenant.

     (c) Tenant agrees to comply with all such rules and regulations upon notice
to Tenant from Owner, provided that such rules and regulations shall apply
uniformly to all Tenants of the Shopping Center.

ARTICLE IX

INSURANCE AND INDEMNITY

SECTION 9.01. Liability Insurance.

     Tenant shall, during the entire term hereof, keep in full force and effect
a policy of public liability and property damage insurance with respect to the
leased premises, the sidewalks in front of the leased premises, and the business
operated by Tenant and any subtenants of Tenant in the leased premises in which
the limits of public liability shall be not less than $100,000 per person and
$300,000 per accident and the property damage liability shall be not less than
$50,000. The policy shall name Owner, any person, firms or corporations
designated by Owner, and Tenant as insured, and shall contain a clause that the
insurer will not cancel or change the insurance without first giving Owner and
Tenant not less than ten (10) days prior written notice. A copy of the policy or
a certificate of insurance shall be delivered to Owner. Owner shall maintain
liability insurance in customary and reasonable amounts and provide evidence to
Tenant.

SECTION 9.02. Increase in Fire Insurance Premium.

     Tenant agrees that it will not keep, use, sell or offer for sale in or upon
the leased premises any article which may be prohibited by the standard form of
fire insurance policy. Tenant agrees to pay any increase in premiums for fire
and extended coverage insurance that may be charged during the term of this
lease on the amount of such insurance which may be carried by Owner on said
leased premises resulting from the type of merchandise sold or materials used by
Tenant in the leased premises, whether or not Owner has consented to the same.
In determining whether increased premiums are the result of Tenant’s use of the
leased premises, a schedule, issued by the organization making the insurance
rate on the leased premises, showing the various components of such rate, shall
be conclusive evidence of the several items and charges which make up the fire
insurance rate on the leased premises.

- 10 -



--------------------------------------------------------------------------------



 



     In the event Tenant’s occupancy causes any increase of premium for the
fire, boiler and/or casualty rates on the leased premises or any part thereof,
above the rate for the least hazardous type of occupancy legally permitted in
the leased premises, Tenant shall pay the additional premium on the fire, boiler
and/or casualty insurance policies by reason thereof. Tenant also shall pay in
such event, any additional premium on the rent insurance policy that may be
carried by Owner for its protection against rent loss through fire. Bills for
such additional premiums shall be rendered by Owner to Tenant at such times as
Owner may elect, and shall be due, from, and payable to Tenant within ten
(10) business days of receipt by Tenant, and the amount thereof shall be deemed
to be, and be paid as, additional rent.

SECTION 9.03. Indemnification of Owner.

     Except to the extent of Owner’s gross negligence or misconduct, Tenant will
indemnify and hold Owner harmless from all claims arising from or in connection
with (i) the conduct or management by Tenant of the leased premises or of any
business therein, or any work or thing whatsoever done, or any condition created
in or about the leased premises by Tenant during the term of this lease;
(ii) any negligence of Tenant or any of Tenant’s subtenants or licensees or the
partners, directors, officers, agents, employees, invitees or contractors of
Tenant or of Tenant’s subtenants or licensees; (iii) any accident, injury or
damage occurring in or at the leased premises, and arising in connection with
Tenant’s use of the leased premises; (iv) any breach or default by Tenant in the
full and prompt payment of any amount due Owner under this lease and/or any
breach, violation or nonperformance of any term, condition, covenant or other
obligation of Tenant under this lease or any representation made by Tenant or
any guarantor of Tenant’s obligations in connection with this lease; (v) all
damages sustained by Owner as a result of any holdover by Tenant in the leased
premises; (vi) any liens or encumbrances arising out of any work performed or
materials furnished by or for Tenant, including any work Owner may have
performed or caused to be performed for Tenant for which Tenant has not paid
Owner; and (vii) commissions or other compensation or charges claimed by any
broker or agent with respect to this lease by, through or under Tenant. In the
event Owner, without fault on Owner’s part, is made a party to any litigation
commenced by or against Tenant, then Tenant will protect and hold Owner harmless
and will pay all costs, expenses and reasonable attorneys’ fees incurred or paid
by Owner in connection with such litigation. This section shall also apply to
the same extent as above for the protection of Tenant with respect to Owner so
that such section is hereby restated so that “Owner” is replaced with “Tenant”
and “Tenant” is replaced with “Owner”.

ARTICLE X

SUBORDINATION AND ATTORNMENT

SECTION 10.01

     This lease and all rights of Tenant hereunder are subject and subordinate
(provided that the mortgagee expressly agrees in writing not to disturb Tenant’s
possession as long as Tenant is not in default under this lease) to any deeds of
trust, mortgages or other instruments of security, as well as to any ground
leases or primary leases, that now or hereafter cover all or any part of the
Shopping

- 11 -



--------------------------------------------------------------------------------



 



Center, the land situated beneath the Shopping Center, or any interest of Owner
therein, and to any and all advances made on the security thereof, and to any
and all increases, renewals, modifications, consolidations, replacements and
extensions of any of such deeds of trust, mortgages, instruments of security or
leases. This provision is hereby declared by Owner and Tenant to be
self-operative and no further instrument shall be required to effect such
subordination of this lease. Tenant shall, however, within 30 days of demand, at
any time or times, execute, acknowledge and deliver to Owner any and all
instruments and certificates that may be reasonably necessary or proper to
confirm or evidence such subordination, provided the instrument expressly
provides for an undertaking by the mortgagee not to disturb Tenant’s possession
as long as Tenant is not in default under this lease. Notwithstanding the
generality of the foregoing provisions of this paragraph, Tenant agrees that any
such mortgagee shall have the right at any time to subordinate any such deeds of
trust, mortgages or other instruments of security to this lease on such terms
and subject to such conditions as such mortgagee may deem appropriate in its
discretion. Tenant further covenants and agrees within 30 days of demand by
Owner’s mortgagee at any time, before or after the institution of any
proceedings for the foreclosure of any such deeds of trust, mortgages or other
instruments of security, or sale of the Shopping Center pursuant to any such
deeds of trust, mortgages or other instruments of security, to attorn to such
purchaser upon any such sale and to recognize such purchaser as Owner under this
lease. The agreement of Tenant to attorn upon demand of Owner’s mortgagee
contained in the immediately preceding sentence shall survive any such
foreclosure sale or trustee’s sale. Tenant shall within 30 days of demand at any
time or times, before or after any such foreclosure sale or trustee’s sale,
execute, acknowledge and deliver to Owner’s mortgagee any and all instruments
and certificates that may be reasonably necessary or proper to confirm or
evidence such attornment.

ARTICLE XI

ASSIGNMENT AND SUBLETTING

SECTION 11.01. Consent Required.

     Tenant will not assign this lease in whole or in part, nor sublet all or
any part of the leased premises, without the prior written consent of Owner in
each instance. The consent by Owner to any assignment or subletting shall not
constitute a waiver of the necessity for such consent to any subsequent
assignment or subletting. If this lease be assigned, or if the leased premises
or any part thereof be underlet or occupied by anybody other than Tenant,
Tenant’s employees or affiliates. Owner may, after a default by Tenant, collect
rent from the assignee, under-tenant or occupant, and apply the net amount
collected to the rent herein reserved, but no such assignment, underletting,
occupancy or collection shall be deemed a waiver of this covenant, or the
acceptance of the assignee, under-tenant or occupant as tenant, or a release of
Tenant from the further performance by Tenant of covenants on the part of Tenant
herein contained. Any excess collected shall be divided equally between Tenant
and Owner. Notwithstanding any assignment or sublease, Tenant shall remain fully
liable on this lease and shall not be released from performing any of the terms,
covenants and conditions of this lease.

- 12 -



--------------------------------------------------------------------------------



 



SECTION 11.02. Assignment and Subletting Without Consent.

     Notwithstanding the provision of Section 11.01 hereof, Tenant may, without
Owner’s prior written consent and provided Tenant is not at such time in default
hereunder, assign this lease or sublet the leased premises or any part thereof
to any financial institution (1) that is controlling, controlled by or under
common control with Tenant, or (2) that has total assets and net worth equal to
or greater than that of Tenant at the time of such proposed assignment or
sublet, or (3) that acquires substantially all of the assets of Tenant and
immediately after such acquisition has total assets and net worth equal to or
greater than that of Tenant at the time of such acquisition. Tenant also may,
without Owner’s prior written consent, assign this lease to any corporation
resulting from the merger or consolidation of Tenant; provided, however, that
(1) the total assets and net worth of such assignee after such consolidation or
merger shall be equal to or more than that of Tenant immediately prior to such
consolidation or merger; and (2) Tenant is not at such time in default
hereunder.

ARTICLE XII

WASTE, GOVERNMENTAL REGULATIONS

SECTION 12.01. Waste or Nuisance.

     Tenant shall not commit or suffer to be committed any waste upon the leased
premises or any nuisance or other act or thing which may disturb the quiet
enjoyment of any other tenant in the Shopping Center, or which may disturb the
quiet enjoyment of any person within five hundred (500) feet of the boundaries
of the Shopping Center.

SECTION 12.02. Compliance With Laws.

     Tenant agrees to comply with all applicable laws, ordinances, rules, and
regulations of any governmental entity or agency having jurisdiction enacted
after the Commencement Date with respect to the leased premises including,
without limitation, all life safety rules and regulations (other than the
Americans with Disabilities Act (Public Law 101-336 [July 26, 1990]) as such act
may be amended from time to time (“ADA”) for which Owner shall be solely
responsible) applicable to the leased premises. No provision in this lease
should be construed in any manner as permitting, consenting to or authorizing
Tenant to violate requirements under the ADA and any provision of this lease
which could arguably be construed as authorizing a violation of the ADA shall be
interpreted in a manner which permits compliance with the ADA and is hereby
amended to permit such compliance. To Owner’s knowledge, there is no asbestos or
environmental hazardous material on the leased premises, and Owner shall be
solely responsible for removing any such material discovered on the leased
premises unless brought onto the leased premises by Tenant. Tenant agrees not to
bring any asbestos or environmentally hazardous material on the leased premises.

SECTION 12.03. Environment.

     In order to induce Tenant to enter into this lease, Owner represents and
warrants, and covenants with Tenant, as follows:

- 13 -



--------------------------------------------------------------------------------



 



     To the best of Owner’s knowledge and belief, except for possible Hazardous
Materials (as hereinafter defined) in the south half of the Shopping Center:
(1) no substances, including without limitation, asbestos or any substance
containing more than one-tenth of one percent (0.1%) asbestos, the group of
compounds known as polychlorinated biphenyls, flammable explosives, radioactive
materials, oil, petroleum or any refined petroleum product, chemicals known to
cause cancer or reproductive toxicity, pollutants, effluent, contaminants,
emissions or related materials and any items included in the definition of
hazardous or toxic waste, materials or substances (all of the forgoing are
herein collectively referred to as “Hazardous Materials” and any mixture of a
Hazardous Material with other materials shall be considered a Hazardous
Material) at concentrations above the Illinois Tier One Remediation Objectives
for Industrial/Commercial Properties, codified at 35 Ill. Admin. Code Part 742,
or in an amount actionable under any applicable law relating to environmental
conditions and industrial hygiene, except in accordance with applicable legal
requirements, including without limitation, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), 42 U.S.C. §§ 6901 et seq., the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), 42
U.S.C. §§ 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Hazardous Materials Transportation
Act, 49 U.S.C. §§ 1801, et seq., the Federal Water Pollution Control Act, 33
U.S.C. §§ 1251 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. §§ 2601-2629, the Safe Drinking Water Act, 42
U.S.C. §§ 300f et seq., and the similar federal, state and local environmental
statutes, ordinances and the regulations, orders, decrees now or hereafter
promulgated thereunder prior to the execution of this lease (such laws are
herein collectively referred to as the “Hazardous Material Laws”), have been
installed, used, generated, manufactured, treated, handled, refined, produced,
processed, stored or otherwise exists in or on the Shopping Center or any
portion thereof or have been disposed of or discharged from the Shopping Center
or any portion thereof; (2) no activity has been undertaken on the Shopping
Center which would cause: (a) the Shopping Center or any portion thereof to
become a hazardous waste treatment, storage or disposal facility within the
meaning of, or otherwise bring the Shopping Center or any portion thereof within
the ambit of, RCRA or any other Hazardous Material Law; (b) a release or
threatened release of Hazardous Material from the Shopping Center within the
meaning of, or otherwise bring the Shopping Center or any portion thereof within
the ambit of, CERCLA, SARA or any other Hazardous Material Law, or (c) the
discharge of Hazardous Material into any watercourse, body of surface or
subsurface water or wetland, or the discharge into the atmosphere of any
Hazardous Material which would require a permit under any Hazardous Material
Law; (3) no activity has been undertaken with respect to the Shopping Center or
any portion thereof which would cause a violation or support a claim under RCRA,
CERCLA, SARA or any other Hazardous Material Law; (4) no underground storage
tanks or underground Hazardous Material deposits are or were located on the
Shopping Center or any portion thereof and subsequently removed or filled;
(5) no investigation, administrative order, litigation or settlement with
respect to any Hazardous Materials is threatened or in existence with respect to
the Shopping Center or any portion thereof; (6) no portion of the Shopping
Center has ever been used as a landfill or a waste dump and (7) no notice has
been served on Seller from any entity, governmental body or individual claiming
any violation of any Hazardous Material Law, requiring compliance with any
Hazardous Material Law or demanding payment or contribution for environmental
damage or injury to natural resources.

- 14 -



--------------------------------------------------------------------------------



 



All representations and warranties contained in this Section 12.03 or elsewhere
in this lease shall be deemed remade as of the date of expiration of this lease
and shall survive such expiration.

ARTICLE XIII

ADVERTISING

SECTION 13.01. Solicitation of Business.

     Tenant and Tenant’s employees and agents shall not solicit business in the
parking or other common areas, nor shall Tenant distribute any handbills or
other advertising matter in automobiles parked in the parking area or in other
common areas.

ARTICLE XIV

DESTRUCTION OF LEASED PREMISES

SECTION 14.01. Total or Partial Destruction.

     If the leased premises shall be damaged by fire, the elements, unavoidable
accident or other casualty, but are not thereby rendered untenantable in whole
or in part, Owner shall at its own expense cause such damage to be repaired, and
the rent shall be abated as hereinafter provided. If by reason of such
occurrence, the leased premises shall be rendered untenantable only in part,
Owner shall at its own expense cause the damage to be repaired within not more
than 180 days of such occurrence, and the fixed minimum rent and all other sums
payable by Tenant to Owner pursuant to the provisions of this lease meanwhile
shall be abated proportionately as to the portion of the leased premises
rendered untenantable. Space shall be deemed untenantable if it cannot be used
in the normal conduct of Tenant’s business. If the premises shall be rendered
wholly untenantable by reason of such occurrence, Owner shall at its own expense
cause such damage to be repaired within not more than 120 days of such
occurrence, and the fixed minimum rent and all other sums payable by Tenant to
Owner pursuant to the provisions of this lease meanwhile shall be abated in
whole.

SECTION 14.02. Partial Destruction of Shopping Center.

In the event that seventy-five percent (75%) or more of the rentable area of the
Shopping Center shall be damaged or destroyed by fire or other cause,
notwithstanding that the leased Premises may be unaffected by such fire or other
cause, Owner shall have the right, to be exercised by notice in writing
delivered to Tenant within sixty (60) days from and after said occurrence, to
elect to cancel and terminate this lease. In the event Owner exercises such
right, Owner shall reimburse Tenant for the cost of all construction costs and
permanent improvements, less accumulated depreciation based upon a ten-year life
for said improvements. Upon the giving of such notice to Tenant, the term of
this lease shall expire by lapse of time upon the third day after such notice is
given, and Tenant shall vacate the leased premises and surrender the same to
Owner.

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE XV

EMINENT DOMAIN

SECTION 15.01. Total Condemnation.

     If the whole of the leased premises shall be acquired or condemned by
eminent domain for any public or quasi-public use or purpose, then the term of
this lease shall cease and terminate as of the date of title vesting in such
proceeding and all rent shall be paid up to that date and Tenant shall have no
claim against Owner for the value of any unexpired term of this lease.

SECTION 15.02. Total Parking Area.

     If the whole of the common parking areas in the Shopping Center shall be
acquired or condemned by eminent domain for any public or quasi-public use or
purpose, then the term of this lease shall cease and terminate as of the date of
title vesting in such proceeding unless Owner shall give notice to Tenant and
take immediate steps to provide other parking facilities substantially equal to
the previously existing parking areas in the amount required to be maintained
hereunder and in all respects (including distance) and such substantially equal
parking facilities shall be provided by Owner at its own expense within ninety
(90) days from the date of acquisition. In the event that Owner shall provide
such other substantially equal parking facilities, then this lease shall
continue in full force and effect; otherwise, at Tenant’s option, this lease
shall cease and terminate as of the date of title vesting in such proceeding. In
any event, Tenant shall have no claim against Owner for the value of any
unexpired term of this lease.

SECTION 15.03. Partial Condemnation.

     If any part of the leased premises shall be acquired or condemned by
eminent domain for any public or quasi-public use or purpose, then in the event
that such partial taking or condemnation shall render the leased premises
unsuitable for the business of Tenant, then at Tenant’s option the term of this
lease shall cease and terminate as of the date of title vesting in such
proceeding and Tenant shall have no claim against Owner for the value of any
unexpired term of this lease. In the event of a partial taking or condemnation
which is not extensive enough to render the premises unsuitable for the business
of Tenant, as mutually agreed upon by Owner and Tenant, then Owner shall
promptly restore the leased premises to a condition comparable to its condition
at the time prior to such condemnation less the portion lost in the taking, and
this lease shall continue in full force and effect. Rent shall be equitably
prorated as to any reduction in square footage of the leased premises.

SECTION 15.04. Partial Condemnation in Parking Area.

     If any part of the parking area in the Shopping Center shall be acquired or
condemned by eminent domain for any public or quasi-public use or purpose and
if, as the result of such partial taking the ratio of square feet of parking
field to square feet of the rentable area of the entire Shopping Center
buildings is reduced to a ratio below two to one, then at Tenant’s option the
term of this lease shall cease and terminate from the date of title vesting in
such proceeding, unless Owner

- 16 -



--------------------------------------------------------------------------------



 



shall give notice to Tenant and take immediate steps toward restoring the number
of spaces by providing substantially equal alternate parking, in which event
this lease shall be unaffected and remain in full force and effect. In any
event, Tenant shall have no claim against Owner for the value of any unexpired
term of this lease.

SECTION 15.05. Owner’s Damages.

     In the event of any condemnation or taking as hereinbefore provided,
whether whole or partial, Tenant shall not be entitled to any part of the award,
as damages or otherwise, for such condemnation and Owner is to receive the full
amount of such award, Tenant hereby expressly waiving any right or claim to any
part of the award belonging to Owner. SECTION 15.06. Tenant’s Damages.

     Although all damages in the event of any condemnation are to belong to
Owner whether such damages are awarded as compensation for diminution in value
of the leasehold or to the fee of the leased premises, Tenant shall have the
right to claim and recover from the condemning authority, but not from Owner,
such compensation as may be separately awarded or recoverable by Tenant in
Tenant’s own right on account of any and all damages to Tenant’s business and
Tenant’s trade fixtures and improvements by reason of the condemnation and for
or on account of any cost or loss to which Tenant might be put in removing
Tenant’s merchandise, furniture, fixtures, leasehold improvements and equipment.

ARTICLE XVI

DEFAULT OF THE TENANT

SECTION 16.01. Right to Re-enter.

     In the event of any failure of Tenant to pay any rental due hereunder
within ten business (10) days after the same shall be due, or any failure to
perform any other of the terms, conditions or covenants of this lease to be
observed or performed by Tenant for more than thirty (30) days after written
notice of such default shall have been mailed to Tenant, provided such thirty
(30) days shall be extended so long as Tenant is diligently proceeding to cure
such defaults, or if Tenant shall become bankrupt or insolvent, or file any
debtor proceedings, or take or have taken against Tenant in any court pursuant
to any statute either of the United States or of any State a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee of all or a portion of Tenant’s property, or if Tenant makes
an assignment for the benefit of creditors, or petitions for or enters into an
arrangement, or if Tenant shall abandon the leased premises for more than six
months or suffer this lease to be taken under any writ of execution, then Owner
besides other rights or remedies it may have, shall have the immediate right of
re-entry and may remove all persons and property from the leased premises and
such property may be removed and stored in a public warehouse or elsewhere at
the cost of, and for the account of Tenant, all without service of notice or
resort to legal process and without being deemed guilty of trespass, or becoming
liable for any loss or damage which may be occasioned thereby.

- 17 -



--------------------------------------------------------------------------------



 



SECTION 16.02. Right to Relet.

     Should owner elect to re-enter, as herein provided, or should it take
possession of the leased premises pursuant to legal proceedings or pursuant to
any notice provided for by law, it may either terminate this lease or it may
from time to time without terminating this lease, make such alterations and
repairs as may be necessary in order to relet the leased premises, and relet the
leased premises or any part thereof for such term or terms (which may be for a
term extending beyond the term of this lease) and at such rental or rentals and
upon such other terms and conditions as Owner in its sole discretion may deem
advisable; upon each such reletting all rentals received by Owner from such
reletting shall be applied, first, to the payment of any indebtedness other than
rent due hereunder from Tenant to Owner; second, to the payment of any costs and
expenses of such reletting, including brokerage fees and attorney’s fees and of
costs of such alterations and repairs; third, to the payment of rent due and
unpaid hereunder, and the residue, if any, shall be held by Owner and applied in
payment of future rent as the same may become due and payable hereunder. If such
rentals received from such reletting during any month be less than that to be
paid during that month by Tenant hereunder, Tenant shall pay any such deficiency
to Owner. Such deficiency shall be calculated and paid monthly. No such re-entry
or taking possession of the leased premises by Owner shall be construed as an
election on its part to terminate this lease unless a written notice of such
intention be given to Tenant or unless the termination thereof be decreed by a
court of competent jurisdiction. Notwithstanding any such reletting without
termination. Owner may at any time thereafter elect to terminate this lease for
any breach, in addition to any other remedies it may have, it may recover from
Tenant all damages it may incur by reason of such breach, including the cost of
recovering the leased premises, reasonable attorney’s fees, and including the
present value based on a discount rate equal to the prime rate of interest
established by Bank One at the time of such termination of the excess, if any,
of the amount of rent and charges equivalent to rent reserved in this lease for
the remainder of the stated term over the then reasonable rental value of the
leased premises for the remainder of the stated term, all of which amounts shall
be immediately due and payable from Tenant to Owner.

SECTION 16.03 Legal Expenses.

     In case suit shall be brought for recovery of possession of the leased
premises, for the recovery of rent or any other amount due under the provision
of this lease, or because of the breach of any other covenant herein contained
on the part of Tenant to be kept or performed, and a breach shall be
established, Tenant shall pay to Owner all expenses incurred therefor, including
a reasonable attorney’s fee.

ARTICLE XVII

ACCESS BY OWNER

SECTION 17.01. Right of Entry.

     Owner or Owner’s agents shall have the right to enter the leased premises
at all times to examine the same, and to show them to prospective purchases or
lessees of the Building, and to

- 18 -



--------------------------------------------------------------------------------



 



make such repairs, alterations, improvements or additions as Owner may deem
necessary or desirable, and Owner shall be allowed to take all material into and
upon said leased premises that may be required therefor without the same
constituting an eviction of Tenant in whole or in part. During the six
(6) months prior to the expiration of the term of this lease or any renewal
term, Owner may exhibit the premises to prospective tenants or purchasers, and
place upon the leased premises the usual notices “To Let” or “For Sale” which
notices Tenant shall permit to remain thereon without molestation. At all times,
except in an emergency, Tenant’s representative must be personally present to
open and permit entry by Owner or its representative into the leased premises.
Owner shall give Tenant reasonable prior notice and not unreasonably disrupt
Tenant’s business. Nothing herein contained, however, shall be deemed or
construed to impose upon Owner any obligation, responsibility or liability
whatsoever, for the care, maintenance or repair of the Building or any part
thereof, except as otherwise herein specifically provided.

SECTION 17.02. Excavation.

     If an excavation shall be made upon land adjacent to the leased premises,
or shall be authorized to be made, Tenant shall afford to the person causing or
authorized to cause such excavation, license to enter upon the leased premises,
but not the Building, for the purpose of doing such work as Owner shall deem
necessary to preserve the wall or the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
indemnification against Owner or diminution or abatement of rent, provided
Tenant is given reasonable notice and Tenant’s business is not unreasonably
interrupted.

ARTICLE XVIII

TENANT’S PROPERTY

SECTION 18.01. Taxes on Leasehold.

     Tenant shall be responsible for and shall pay before delinquency all
municipal, county or state taxes assessed during the term of this lease against
any leasehold interest or personal property of any kind, owned by or placed in,
upon or about the leased premises by Tenant.

SECTION 18.02. Loss and Damage.

     Owner shall not be liable for any damage to property of Tenant or of others
located on the leased premises, nor for the loss of or damage to any property of
Tenant or of others by theft or otherwise except to the extent caused by Owner’s
negligence or misconduct. Owner shall not be liable for any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water, rain or snow or leaks from any part of the leased premises
or from the pipes, appliances or plumbing works or from the roof, street or
subsurface or from any other place or by dampness or by any other cause of
whatsoever nature except to the extent caused by Owner’s negligence or
misconduct. Owner shall not be liable for any such damage caused by other
tenants or persons in the leased premises, occupants of adjacent property of the
Shopping Center, or the public, or caused by operations in construction of any
private, public or quasi-public work. Owner shall be liable for and shall
correct any latent defect in the leased premises not caused by work

- 19 -



--------------------------------------------------------------------------------



 



performed by Tenant. All property of Tenant kept or stored on the leased
premises shall be so kept or stored at the risk of Tenant only and Tenant shall
hold Owner harmless from any claims arising out of damage to the same, including
subrogation claims by Tenant’s insurance carriers, unless such damage shall be
caused by the act or neglect of Owner.

SECTION 18.03 Notice by Tenant.

     Tenant shall give prompt notice to Owner in case of fire or accidents in
the leased premises.

ARTICLE XIX

HOLDING OVER, SUCCESSORS

SECTION 19.01. Holding Over.

     Any holding over after the expiration of the term hereof, with the consent
of Owner, shall be construed to be a tenancy from month to month at the rents
herein specified (pro-rated on a monthly basis if required) and so far as
applicable shall otherwise be on the terms and conditions herein specified.

SECTION 19.02. Successors.

     All rights and liabilities herein given to, or imposed upon, the respective
parties hereto shall extend to and bind the several respective heirs, executors,
administrators, successors, and assigns of the said parties; and if there shall
be more than one tenant, they shall all be bound jointly and severally by the
terms, covenants and agreements herein. No rights, however, shall inure to the
benefit of any assignee of Tenant unless the assignment to such assignee has
been approved by Owner in writing.

ARTICLE XX

QUIET ENJOYMENT

SECTION 20.01. Owner’s Covenant.

     Upon payment by Tenant of the rents herein provided, and upon the
observance and performance of all the covenants, terms and conditions on
Tenant’s part to be observed and performed, Tenant shall peaceably and quietly
hold and enjoy the leased premises for the term hereby demised without hindrance
or interruption by Owner or any other person or persons lawfully or equitably
claiming by, through or under Owner, subject, nevertheless, to the terms and
conditions of this lease.

- 20 -



--------------------------------------------------------------------------------



 



ARTICLE XXI

LIABILITY OF OWNER

SECTION 21.01

     (a) If Owner defaults under this lease and, if as a consequence of such
default, Tenant recovers a money judgment against Owner, such judgment will be
satisfied only out of the right, title and interest of Owner in the Shopping
Center and Owner will not be liable for any deficiency. In no event will Tenant
have the right to levy execution against any property of Owner or Owner’s
partners other than Owner’s interest in the Shopping Center. In no event shall
Owner ever be liable to Tenant for any consequential or special damages under
this lease.

     (b) The term “Owner” will mean only the owner of the fee title to the
Shopping Center at the time in question. The obligations contained in this lease
to be performed by Owner will be binding on Owner and Owner’s successors and
assigns only during their respective periods of ownership. Tenant will, upon
request of any person or party succeeding to the interest of Owner, attorn to
such successor in interest and recognize such successor in interest as Owner
under this lease.

ARTICLE XXII

WAIVER OF SUBROGATION RIGHTS

SECTION 22.01

     Subject to the conditions hereinafter specified in this Section and only to
the extent that and so long as the same is permitted under the laws and
regulations governing the writing of insurance within the State of Illinois with
respect to the respective insurance that is to be carried by either Owner or
Tenant covering losses arising out of the destruction or damage to the leased
premises or its contents or to other portions of the Shopping Center or to
Tenant’s occupancy and operation of the leased premises without invalidating or
nullifying any such policy, or providing a defense to the applicable insurance
carrier with respect to the coverage of any such policy, all such insurance
carried by either Owner or Tenant shall provide for a waiver of rights of
subrogation against Owner and Tenant, as the case may be, on the part of the
insurance carrier. Unless such waivers contemplated by this sentence will
invalidate, nullify, or provide a defense to coverage under any such insurance
policy or are not obtainable for the reasons described in this Section, Owner
and Tenant each hereby waive any and all rights of recovery, claims, actions or
causes of action against the other, its agents, officers, or employees, for any
loss or damage that may occur to the leased premises or the Shopping Center, or
any improvements thereto, which loss or damage is covered by valid and
collectible insurance policies, to the extent that such loss and damage is
actually recovered under such insurance policy. Notwithstanding the foregoing,
the failure of Tenant to take out or maintain any insurance policy required
under Article IX hereof shall be a defense to any claim asserted by Tenant
against Owner by reason of any loss sustained by Tenant that would have been
covered by any such required policy; the converse shall also apply to any claims
by Owner against Tenant. The waivers set forth in this Section shall be in
addition to, and not substitution for, any other waivers, indemnities or
exclusions of liabilities as set forth in this lease.

- 21 -



--------------------------------------------------------------------------------



 



ARTICLE XXIII

NOTICE TO LENDER

     If the leased premises or any part thereof are at any time subject to a
first mortgage or a first deed of trust or other similar instrument and this
lease or the rentals are assigned to such mortgagee, trustee or beneficiary and
Tenant is given written notice thereof, including the post office address of
such assignee, then Tenant shall not terminate this lease or abate rentals for
any default on the part of Owner without first giving written notice by
certified or registered mail, return receipt requested, to such assignee,
specifying the default in reasonable detail, and affording such assignee the
same opportunity afforded to Owner hereunder to make performance, at its
election, for and on behalf of Owner.

ARTICLE XXIV

HAZARDOUS WASTE

     Tenant shall never bring into, store at, place at, use at, or otherwise
dispose of at, in or under the leased premises or the Shopping Center any
hazardous or toxic materials (as defined hereafter). If Tenant violates this
provision, Tenant shall notify Owner in writing promptly after obtaining such
knowledge. For purposes of this lease, hazardous or toxic materials shall mean
hazardous or toxic chemicals or any materials containing hazardous or toxic
chemicals at levels or content which cause such materials to be classified as
hazardous or toxic as then prescribed by the highest industry standards or by
the then current levels or content as set from time to time by the US
Environmental Protection Agency (“EPA”) or the US, Occupational Safety and
Health Administration (“OSHA”) or as defined under 29 CFR 1910 or 29 CFR 1925 or
other applicable governmental laws, rules or regulations. Tenant shall remove or
dispose of, in accordance with all applicable laws, rules and regulations as
established from time to time by applicable authority, any hazardous or toxic
materials in, at or under the leased premises or the Shopping Center resulting
from, introduced from, arising out of, or the damage which occurs as the direct
result of Tenant’s acts, negligence or the violation or breach by Tenant of this
provision. Tenant shall notify Owner of its method, time and procedure for any
cleanup or removal of hazardous or toxic materials under this provision; and
Owner shall have the right to require reasonable changes in such method, time or
procedure or to require that the same be done after normal business hours or
when the Shopping Center is otherwise closed.

ARTICLE XXV

MISCELLANEOUS

SECTION 25.01. Waiver.

     The waiver by Owner of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
or any subsequent breach of the

- 22 -



--------------------------------------------------------------------------------



 



same or any other term, covenant or condition herein contained. The subsequent
acceptance of rent hereunder by Owner shall not be deemed to be a waiver of any
preceding breach by Tenant of any term, covenant or condition of this lease,
other than the failure of Tenant to pay the particular rental so accepted,
regardless of Owner’s knowledge of such preceding breach at the time of
acceptance of such rent. No covenant, term or condition of this lease shall be
deemed to have been waived by Owner, unless such waiver be in writing by Owner.

SECTION 25.02. Accord and Satisfaction.

     No payment by Tenant or receipt by Owner of a lesser amount than the
monthly rent herein stipulated shall be deemed to be other than on account of
the earliest unpaid stipulated rent, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Owner may accept such check or payment without
prejudice to Owner’s right to recover the balance of such rent or pursue any
other remedy in this lease provided.

SECTION 25.03. Entire Agreement.

     This lease and the Exhibits attached hereto and forming a part hereof, set
forth all the covenants, promises, agreements, conditions and understanding
between Owner and Tenant concerning the leased premises and there are no
covenants, promises, agreements, conditions or understandings, either oral or
written, between them other than are herein set forth. Except as herein
otherwise provided, no subsequent alteration, amendment, change or addition to
this lease shall be binding upon Owner or Tenant unless reduced to writing and
signed by them.

SECTION 25.04. No Partnership.

     Owner does not, in any way or for any purpose, become a partner of Tenant
in the conduct of its business, or otherwise or joint adventurer or a member of
a joint enterprise with Tenant.

SECTION 25.05. Force Majeure.

     In the event that either party hereto shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lock-outs, labor troubles, inability to procure materials, failure of
power, restrictive governmental laws or regulations, riots, insurrection, war or
other reason of a like nature not the fault of the party delayed in performing
work or doing acts required under the terms of this lease, then performance of
such act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay.

SECTION 25.06. Captions and Section Numbers.

     The captions, section numbers, article numbers, and index appearing in this
lease are inserted only as a matter of convenience and in no way define, limit,
construe, or describe the scope or intent of such sections or articles or this
lease nor in any way affect this lease.

- 23 -



--------------------------------------------------------------------------------



 



SECTION 25.07. Tenant Defined, Use of Pronoun.

     The word “Tenant” shall be deemed and taken to mean each and every person
or party mentioned as a Tenant herein, be the same one or more; and if there
shall be more than one Tenant, any notice required or permitted by the terms of
this lease may be given by or to any one thereof, and shall have the same force
and effect as if given by or to all thereof. The use of the neuter singular
pronoun to refer to Owner or Tenant shall be deemed a proper reference even
though Owner or Tenant may be an individual, a partnership, a corporation, or a
group of two or more individuals or corporations. The necessary grammatical
changes required to make the provisions of this lease apply in the plural sense
where there is more than one Owner or Tenant and to either corporations,
associations, partnerships, or individuals, males or females, shall in all
instances be assumed as though in each case fully expressed.

SECTION 25.08. Broker’s Commission.

     Each of the parties represents and warrants that there are no claims for
brokerage commissions or finder’s fees in connection with the execution of this
lease, except as listed below, and each of the parties agrees to indemnify the
other against and hold it harmless from, all liabilities arising from any such
claim (including, without limitation, the cost of counsel fees in connection
therewith) except as follows:

     None.

SECTION 25.09. Partial Invalidity.

     If any term, covenant or condition of this lease or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this lease, or the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected hereby and each term, covenant
or condition of this lease shall be valid and be enforced to the fullest extent
permitted by law.

SECTION 25.10. Recording.

     Tenant may record this lease without the written consent of Owner. If
requested by Tenant, Owner shall execute a Memorandum of this lease to be
recorded with the Cook County, Illinois Recorder of Deeds.

ARTICLE XXVI

NOTICE

     All notices hereunder shall be in writing and sent by United Sates
certified or registered mail, postage prepaid, or by overnight delivery service
providing proof of receipt, addressed if to Owner, to the place where rent
checks are to be mailed, with a copy to Ronald Z. Domsky 315 South Plymouth
Court, Chicago, Illinois, and if to Tenant, to 501 West North Avenue, Melrose
Park, Illinois 60160, provided that each party by like notice may designate any
future or different addresses to which subsequent notices shall be sent. Notices
shall be deemed given upon receipt or upon refusal to accept delivery.

- 24 -



--------------------------------------------------------------------------------



 



ARTICLE XXVII

OPTIONS FOR ADDITIONAL PERIODS

SECTION 27.1. Options to Renew – Extended Terms

     (a) At the expiration of the initial term hereof, if this lease shall then
be in full force and effect and Tenant shall have fully performed all of its
terms and conditions and if Tenant has paid and deposited all sums required to
be paid to or deposited with Owner, the terms of this lease may be extended at
the option of Tenant for a successive period of five (5) years (sometimes
hereinafter referred to as “first extended term”). The first extended term
option shall be exercised by Tenant giving written notice to Owner not less than
one hundred eighty (180) days prior to the expiration of the initial term.

     (b) At the expiration of the first extended term hereof, if this lease
shall then be in full force and effect and Tenant shall have fully performed all
of its terms and conditions and if Tenant has paid and deposited all sums
required to be paid to or deposited with Owner, the terms of this lease may be
extended at the option of Tenant for a successive period of five (5) years
(sometimes hereinafter referred to as “second extended term”). The second
extended term option shall be exercised by Tenant giving written notice to Owner
not less than one hundred eighty (180) days prior to the expiration of the first
extended term.

     (c) At the expiration of the second extended term hereof, if this lease
shall then be in full force and effect and Tenant shall have fully performed all
of its terms and conditions and if Tenant has paid and deposited all sums
required to be paid to or deposited with Owner, the terms of this lease may be
extended at the option of Tenant for a successive period of five (5) years
(sometimes hereinafter referred to as “third extended term”). The third extended
term option shall be exercised by Tenant giving written notice to Owner not less
than one hundred eighty (180) days prior to the expiration of the second
extended term.

     (d) Each extended term shall be upon the same terms, covenants and
conditions as provided in this lease for the initial term, except the amount of
the net annual rent shall be adjusted as set forth in paragraphs e, f and g of
this Section 27.1. Payment of all additional rents and other charges and
deposits required to be made by Tenant as provided in this lease for the initial
term shall continue to be made during each extended term. Tenant shall not be
permitted to extend this lease beyond the third extended term. Any termination
of this lease during the initial term or during any extended term shall
terminate all further rights of extension hereunder.

     (e) The net annual rent during the first extended term shall be Eighty
Thousand and 04/100 Dollars ($80,000.04), payable in equal monthly installments
of Six Thousand Six Hundred Sixty-six and 67/100 Dollars ($6,666.67) on the
first day of each and every month during the first extended term.

- 25 -



--------------------------------------------------------------------------------



 



     (f) The net annual rent during the second extended term shall be
Eighty-eight Thousand and 08/100 Dollars ($88,000.08), payable in equal monthly
installments of Seven Thousand Three Hundred Thirty-three and 34/100 Dollars
($7,333.34) on the first day of each and every month during the second extended
term.

     (g) The net annual rent during the third extended term shall be the net
annual rent during the second extended term as provided in paragraph (f) of this
Section 27.1 increased by the greater of (1) or (2) as follows:

(1) a sum equal to 100% of the percentage increase, if any, of the Bureau of
Labor Statistics of the United States Department of Labor “Consumer Price Index
for All Urban Consumers (1982-84 = 100)” specified for “All Items,” relating to
Chicago-Gary-Kenosha, Illinois, Indiana and Wisconsin (hereinafter called
“Index”) for December 2022 over December 2017. Owner shall furnish Tenant with
the computation of the additional amount, if any, to be paid by Tenant during
the third extended term. The total net annual rent for the third extended term
shall be payable in equal monthly installments on the first day of each and
every month during the third extended term. Pending the determination of the
additional amount, if any, to be paid by Tenant during the third extended term,
Tenant shall continue to pay the monthly rent as herein provided for the second
extended term and when the additional amount has been determined, Tenant on the
first day o the month following the furnishing by Owner of the computation
thereof, shall pay to Owner the number of installments that shall have elapsed
from the commencement of the third extended term up to an including the first
day of such month.

or

(2) (i) during the first year of the third extended term, a sum equal to
$89,760.00 payable in equal monthly installments of $7,480.00 on the first day
of each and every month during the first year of the third extended term.

          (ii) during the second year of the third extended term, a sum equal to
$91,555.20 payable in equal monthly installments of $7,629.60 on the first day
of each and every month during the second year of the third extended term.

          (iii) during the third year of the third extended term, a sum equal to
$93,386.40 payable in equal monthly installments of $7,782.20 on the first day
of each and every month during the third year of the third extended term.

          (iv) during the fourth year of the third extended term, a sum equal to
$95,254.20 payable in equal monthly installments of $7,937.85 on the first day
of each and every month during the fourth year of the third extended term.

- 26 -



--------------------------------------------------------------------------------



 



          (v) during the fifth year of the third extended term, a sum equal to
$97,159.32 payable in equal monthly installments of $8,096.61 on the first day
of each and every month during the fifth year of the third extended term.

(3) If, at the time required for determination of the additional rent, the Index
is no longer published or issued, the parties shall use such other Index as is
then generally recognized and accepted for similar determinations as chosen by
Lessor.

ARTICLE XXVIII

EXCULPATORY CLAUSE

SECTION 28.1. Owner’s Exculpatory Clause.

     This lease is executed by Devon Bank, not personally but solely as
Trustee under Trust No. 2750, in the exercise of the power and authority
conferred upon and vested in it as such Trustee. All the terms, provisions,
stipulations, covenants and conditions to be performed by Devon Bank are
undertaken by it solely as Trustee, as aforesaid, and not individually and all
statements herein made are made on information and belief and are to be
construed accordingly, and no personal liability shall be asserted or be
enforceable against Devon Bank by reason of any of the terms, provisions,
stipulations, covenants and/or statements contained in this lease.

     IN WITNESS WHEREOF, Owner and Tenant has signed and sealed this lease as of
the day and year first above written.

     
Devon Bank, not personally but solely as
Trustee under Trust No.  2750 dated April 22,
1976.
  Midwest Bank and Trust Company, an Illinois
corporation      
BY: /s/ Sally Griffin                                       
  BY: /s/ Brad A. Luecke          
Its: Asst Vice President & Trust Officer   
  Its: Vice Chairman                      
Subscribed and Sworn to before me this 28th
day of August, 2002.
  Subscribed and Sworn to before me this 28th
day of August, 2002.      
/s/ Nancy M. Brown                                   
  /s/ Joseph Parrillo                  Notary Public   Notary Public

- 27 -



--------------------------------------------------------------------------------



 



Legal Description of Shopping Center

Lot 1 of Adinamis Subdivision, being a subdivision of the South 1/2 of Lot 11 in
William Reed’s Subdivision of part of the South 1/2 of Sections 26 and 27,
Township 42 North, Range 12 East of the Third Principal Meridian, together with
Lot 18 (except the East 305.71 feet thereof) in Assessor’s Division in the
Southwest 1/4 of the South East 1/4 of Section 26, Township 42 North, Range 12
East of the Third Principal Meridian, except that part of said Lot 1 bounded and
described as follows: Beginning at the intersection of the center line of
Waukegan Road with the South line of said Section 26; thence East along said
South line of Section 26, a distance of 110.41 feet to a point; thence North at
right angles from said South line of Section 26, a distance of 50 feet to the
North line of East Lake Avenue now located and established; thence Northwesterly
in a curved line concave to the Northeast having a radius feet and central angle
of 90 degrees 23 minutes 20 seconds, a distance of 94.61 feet to the East line
of Waukegan Road, thence West in a straight line, a distance of 50 feet to a
point on said center line of Waukegan Road, a distance of 110.41 feet to the
point of beginning, in Cook County, Illinois.

PIN: 04-26-409-029-000

Glen Oak Plaza
1411A Waukegan Road
Glenview, Illinois 60025

Exhibit X

- 28 -